                                                        Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 1 of 15 Page ID #:718



                                                                1

                                                                2

                                                                3

                                                                4

                                                                5

                                                                6

                                                                7

                                                                8

                                                                9
                                                                                         UNITED STATES DISTRICT COURT
                                                               10
                                                                                        CENTRAL DISTRICT OF CALIFORNIA
BARTON, KLUGMAN & OETTING LLP




                                                               11
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                               12 BALBOA CAPITAL CORPORATION, Case No. 8:20-cv-00207-JLS-DFM
                                                                  a California corporation
                                TELEPHONE (213) 621-4000




                                                               13                                     Honorable Douglas F, McCormick,
                                                                               Plaintiff and Counter- U.S. Magistrate Judge
                                                               14              Defendant,
                                                                                                      Ctrm. 6A
                                                               15        vs.
                                                               16 NEW IMAGE DENTAL                             PROTECTIVE ORDER
                                                                  LABORATORY, INC., a Georgia
                                                               17 corporation; and DOES 1 through 10,
                                                                  inclusive,
                                                               18
                                                                                 Defendant, Counter-
                                                               19                Claimant, and Third-Party
                                                                                 Plaintiff,
                                                               20
                                                                          vs.
                                                               21
                                                                  NATIONAL PROCESSING
                                                               22 ALLIANCE, INC.

                                                               23                Third-Party Defendant.
                                                               24

                                                               25   1.    PURPOSES AND LIMITATIONS – GOOD CAUSE STATEMENT
                                                               26         1.1    Disclosure and discovery activity in this action are likely to involve
                                                               27   production of confidential, proprietary, financial or private information for which
                                                               28   special protection from public disclosure and from use for any purpose other than

                                                                                                             1
                                                                                                     PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 2 of 15 Page ID #:719



                                                                1   prosecuting this litigation may be warranted. Accordingly, the parties hereby
                                                                2   stipulate to and petition the court to enter the following Stipulated Protective Order.
                                                                3         1.2    The parties acknowledge that this Order does not confer blanket
                                                                4   protections on all disclosures or responses to discovery and that the protection it
                                                                5   affords from public disclosure and use extends only to the limited information or
                                                                6   items that are entitled to confidential treatment under the applicable legal principles.
                                                                7         1.3    The parties further acknowledge, as set forth in Section 12.3, below,
                                                                8   that this Stipulated Protective Order does not entitle them to file confidential
                                                                9   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                                               10   followed and the standards that will be applied when a party seeks permission from
                                                               11   the court to file material under seal.
BARTON, KLUGMAN & OETTING LLP




                                                               12         1.4    Pursuant to this Court’s Order (Dkt. 73) the parties have met-and-
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    conferred about the terms of this protective order within the time frame
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   established with this document being the result thereof.
                                                               15   2.    DEFINITIONS
                                                               16         2.1    Challenging Party: a Party or Non-Party that challenges the
                                                               17   designation of information or items under this Order.
                                                               18         2.2    “CONFIDENTIAL” Information or Items: information (regardless
                                                               19   of how it is generated, stored or maintained) or tangible things that qualify for
                                                               20   protection under Federal Rule of Civil Procedure 26(c).
                                                               21         2.3    Counsel (without qualifier): Outside Counsel of Record and House
                                                               22   Counsel (as well as their support staff).
                                                               23         2.4    Designating Party: a Party or Non-Party that designates information
                                                               24   or items that it produces in disclosures or in responses to discovery as
                                                               25   “CONFIDENTIAL.”
                                                               26         2.5    Disclosure or Discovery Material: all items or information,
                                                               27   regardless of the medium or manner in which it is generated, stored, or maintained
                                                               28   (including, among other things, testimony, transcripts, and tangible things), that
                                                                                                              2
                                                                                                      PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 3 of 15 Page ID #:720



                                                                1   are produced or generated in disclosures or responses to discovery in this matter.
                                                                2         2.6    Expert: a person with specialized knowledge or experience in a
                                                                3   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                                                4   serve as an expert witness or as a consultant in this action.
                                                                5         2.7    House Counsel: attorneys who are employees of a party to this
                                                                6   action. House Counsel does not include Outside Counsel of Record or any other
                                                                7   outside counsel.
                                                                8         2.8    Non-Party: any natural person, partnership, corporation, association,
                                                                9   or other legal entity not named as a Party to this action.
                                                               10         2.9    Outside Counsel of Record: attorneys who are not employees of a
                                                               11   party to this action but are retained to represent or advise a party to this action and
BARTON, KLUGMAN & OETTING LLP




                                                               12   have appeared in this action on behalf of that party or are affiliated with a law
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    firm, which has appeared on behalf of that party.
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14         2.10 Party: any party to this action, including all of its officers, directors,
                                                               15   employees, consultants, retained experts, and Outside Counsel of Record (and
                                                               16   their support staffs).
                                                               17         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                                               18   Discovery Material in this action.
                                                               19         2.12 Professional Vendors: persons or entities that provide litigation
                                                               20   support services (e.g., photocopying, videotaping, translating, preparing exhibits
                                                               21   or demonstrations, and organizing, storing, or retrieving data in any form or
                                                               22   medium) and their employees and subcontractors.
                                                               23         2.13 Protected Material: any Disclosure or Discovery Material that is
                                                               24   designated as “CONFIDENTIAL.”
                                                               25         2.14 Receiving Party: a Party that receives Disclosure or Discovery
                                                               26   Material from a Producing Party.
                                                               27

                                                               28

                                                                                                              3
                                                                                                      PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 4 of 15 Page ID #:721



                                                                1   3.    SCOPE
                                                                2         The protections conferred by this Stipulation and Order cover not only
                                                                3   Protected Material (as defined above), but also (1) any information copied or
                                                                4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                5   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                6   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                7   However, the protections conferred by this Stipulation and Order do not cover the
                                                                8   following information: (a) any information that is in the public domain at the time
                                                                9   of disclosure to a Receiving Party or becomes part of the public domain after its
                                                               10   disclosure to a Receiving Party as a result of publication not involving a violation
                                                               11   of this Order, including becoming part of the public record through trial or
BARTON, KLUGMAN & OETTING LLP




                                                               12   otherwise; and (b) any information known to the Receiving Party prior to the
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    disclosure or obtained by the Receiving Party after the disclosure from a source
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   who obtained the information lawfully and under no obligation of confidentiality
                                                               15   to the Designating Party. Any use of Protected Material at trial shall be governed
                                                               16   by a separate agreement or order.
                                                               17   4.    DURATION
                                                               18         Even after final disposition of this litigation, the confidentiality obligations
                                                               19   imposed by this Order shall remain in effect until a Designating Party agrees
                                                               20   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                               21   deemed to be the later of: (1) dismissal of all claims and defenses in this action,
                                                               22   with or without prejudice; and (2) final judgment herein after the completion and
                                                               23   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
                                                               24   including the time limits for filing any motions or applications for extension of
                                                               25   time pursuant to applicable law.
                                                               26   5.    DESIGNATING PROTECTED MATERIAL
                                                               27         5.1    Exercise of Restraint and Care in Designating Material for
                                                               28   Protection. Each Party or Non-Party that designates information or items for
                                                                                                               4
                                                                                                       PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 5 of 15 Page ID #:722



                                                                1   protection under this Order must take care to limit any such designation to specific
                                                                2   material that qualifies under the appropriate standards. The Designating Party
                                                                3   must designate for protection only those parts of material, documents, items, or
                                                                4   oral or written communications that qualify – so that other portions of the
                                                                5   material, documents, items, or communications for which protection is not
                                                                6   warranted are not swept unjustifiably within the ambit of this Order.
                                                                7         If it comes to a Designating Party’s attention that information or items that it
                                                                8 designated for protection do not qualify for protection, that Designating Party must

                                                                9 promptly notify all other Parties that it is withdrawing the mistaken designation.

                                                               10         5.2      Manner and Timing of Designations. Except as otherwise provided
                                                               11   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
BARTON, KLUGMAN & OETTING LLP




                                                               12   stipulated or ordered, Disclosure or Discovery Material that qualifies for
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    protection under this Order must be clearly so designated before the material is
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   disclosed or produced.
                                                               15         Designation in conformity with this Order requires:
                                                               16               (a) for information in documentary form (e.g., paper or electronic
                                                               17   documents, but excluding transcripts of depositions or other pretrial or trial
                                                               18   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
                                                               19   each page that contains protected material. If only a portion or portions of the
                                                               20   material on a page qualifies for protection, the Producing Party also must clearly
                                                               21   identify the protected portion(s) (e.g., by making appropriate markings in the
                                                               22   margins). A Party or Non-Party that makes original documents or materials
                                                               23   available for inspection need not designate them for protection until after the
                                                               24   inspecting Party has indicated which material it would like copied and produced.
                                                               25   During the inspection and before the designation, all of the material made
                                                               26   available for inspection shall be deemed “CONFIDENTIAL.” After the
                                                               27   inspecting Party has identified the documents it wants copied and produced, the
                                                               28   Producing Party must determine which documents, or portions thereof, qualify for
                                                                                                              5
                                                                                                      PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 6 of 15 Page ID #:723



                                                                1   protection under this Order. Then, before producing the specified documents, the
                                                                2   Producing Party must affix the “CONFIDENTIAL” legend to each page that
                                                                3   contains Protected Material. If only a portion or portions of the material on a
                                                                4   page qualifies for protection, the Producing Party also must clearly identify the
                                                                5   protected portion(s) (e.g., by making appropriate markings in the margins).
                                                                6         (b) for testimony given in deposition or in other pretrial or trial
                                                                7   proceedings, that the Designating Party identify on the record, before the close of
                                                                8   the deposition, hearing, or other proceeding, all protected testimony.
                                                                9         (c) for information produced in some form other than documentary and for
                                                               10   any other tangible items, that the Producing Party affix in a prominent place on
                                                               11   the exterior of the container or containers in which the information or item is
BARTON, KLUGMAN & OETTING LLP




                                                               12   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    information or item warrant protection, the Producing Party, to the extent
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   practicable, shall identify the protected portion(s).
                                                               15         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                               16   failure to designate qualified information or items does not, standing alone, waive
                                                               17   the Designating Party’s right to secure protection under this Order for such
                                                               18   material. Upon timely correction of a designation, the Receiving Party must
                                                               19   make reasonable efforts to assure that the material is treated in accordance with
                                                               20   the provisions of this Order.
                                                               21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                               22         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                               23   designation of confidentiality at any time. Unless a prompt challenge to a
                                                               24   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                                               25   substantial unfairness, unnecessary economic burdens, or a significant disruption
                                                               26   or delay of the litigation, a Party does not waive its right to challenge a
                                                               27   confidentiality designation by electing not to mount a challenge promptly after the
                                                               28   original designation is disclosed.
                                                                                                              6
                                                                                                      PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 7 of 15 Page ID #:724



                                                                1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                2   resolution process by providing written notice of each designation it is challenging
                                                                3   and describing the basis for each challenge. To avoid ambiguity as to whether a
                                                                4   challenge has been made, the written notice must recite that the challenge to
                                                                5   confidentiality is being made in accordance with this specific paragraph of the
                                                                6   Protective Order. The parties shall attempt to resolve each challenge in good
                                                                7   faith and must begin the process by conferring directly (in voice to voice dialogue;
                                                                8   other forms of communication are not sufficient) within 14 days of the date of
                                                                9   service of notice. In conferring, the Challenging Party must explain the basis for
                                                               10   its belief that the confidentiality designation was not proper and must give the
                                                               11   Designating Party an opportunity to review the designated material, to reconsider
BARTON, KLUGMAN & OETTING LLP




                                                               12   the circumstances, and, if no change in designation is offered, to explain the basis
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    for the chosen designation. A Challenging Party may proceed to the next stage of
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   the challenge process only if it has engaged in this meet and confer process first or
                                                               15   establishes that the Designating Party is unwilling to participate in the meet and
                                                               16   confer process in a timely manner.
                                                               17         6.3    Judicial Intervention. If the Parties cannot resolve a challenge
                                                               18   without court intervention, the Designating Party shall file and serve a motion to
                                                               19   retain confidentiality under Civil Local Rule 7 (and in compliance with Civil
                                                               20   Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or
                                                               21   within 14 days of the parties agreeing that the meet and confer process will not
                                                               22   resolve their dispute, whichever is earlier. Each such motion must be
                                                               23 accompanied by a competent declaration affirming that the movant has complied

                                                               24 with the meet and confer requirements imposed in the preceding paragraph.

                                                               25 Failure by the Designating Party to make such a motion including the required

                                                               26 declaration within 21 days (or 14 days, if applicable) shall automatically waive the

                                                               27 confidentiality designation for each challenged designation. In addition, the

                                                               28 Challenging Party may file a motion challenging a confidentiality designation at

                                                                                                             7
                                                                                                     PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 8 of 15 Page ID #:725



                                                                1   any time if there is good cause for doing so, including a challenge to the
                                                                2   designation of a deposition transcript or any portions thereof. Any motion
                                                                3   brought pursuant to this provision must be accompanied by a competent
                                                                4   declaration affirming that the movant has complied with the meet and confer
                                                                5   requirements imposed by the preceding paragraph.
                                                                6         The burden of persuasion in any such challenge proceeding shall be on the
                                                                7 Designating Party. Frivolous challenges, and those made for an improper

                                                                8 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

                                                                9 parties) may expose the Challenging Party to sanctions. Unless the Designating

                                                               10   Party has waived the confidentiality designation by failing to file a motion to
                                                               11   retain confidentiality as described above, all parties shall continue to afford the
BARTON, KLUGMAN & OETTING LLP




                                                               12   material in question the level of protection to which it is entitled under the
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    Producing Party’s designation until the court rules on the challenge.
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                               15         7.1    Basic Principles. A Receiving Party may use Protected Material that
                                                               16   is disclosed or produced by another Party or by a Non-Party in connection with
                                                               17   this case only for prosecuting, defending, or attempting to settle this litigation.
                                                               18   This includes, but is not limited to the trial or appeal of the issues presented in the
                                                               19   pleadings filed. Such Protected Material may be disclosed only to the categories
                                                               20   of persons and under the conditions described in this Order. When the litigation
                                                               21   has been terminated, a Receiving Party must comply with the provisions of
                                                               22   section 13 below (FINAL DISPOSITION).
                                                               23         Protected Material must be stored and maintained by a Receiving Party at a
                                                               24   location and in a secure manner that ensures that access is limited to the persons
                                                               25   authorized under this Order.
                                                               26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                               27   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                               28

                                                                                                              8
                                                                                                      PROTECTIVE ORDER
                                           Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 9 of 15 Page ID #:726



                                                                1   Receiving Party may disclose any information or item designated
                                                                2   “CONFIDENTIAL” only to:
                                                                3             (a) the Receiving Party’s Outside Counsel of Record in this action, as
                                                                4   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                5   necessary to disclose the information for this litigation and who have signed the
                                                                6   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                                7   A;
                                                                8             (b) the officers, directors, and employees (including House Counsel) of
                                                                9   the Receiving Party to whom disclosure is reasonably necessary for this litigation
                                                               10   and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                               11   (Exhibit A);
BARTON, KLUGMAN & OETTING LLP




                                                               12             (c) Experts (as defined in this Order) of the Receiving Party to whom
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    disclosure is reasonably necessary for this litigation and who have signed the
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                               15             (d) the court and its personnel;
                                                               16             (e) court reporters and their staff, professional jury or trial consultants,
                                                               17   mock jurors, and Professional Vendors to whom disclosure is reasonably
                                                               18   necessary for this litigation and who have signed the “Acknowledgment and
                                                               19   Agreement to Be Bound” (Exhibit A);
                                                               20             (f) during their depositions, fact witnesses in the action to whom
                                                               21   disclosure is reasonably necessary. Any party may, on the record of the
                                                               22   deposition or by written notice to counsel for all parties, no later than ten (10)
                                                               23   days after receipt of a deposition transcript, designate portions thereof as
                                                               24   “Confidential” under the terms of this Protective Order. During such ten-day
                                                               25   period, all transcripts and the information contained therein will be deemed to be
                                                               26   “CONFIDENTIAL” in their entirety under the terms of this Protective Order.
                                                               27   Thereafter, only those portions of a transcript of a deposition marked
                                                               28   “CONFIDENTIAL” shall be so treated, except that all copies of deposition
                                                                                                              9
                                                                                                      PROTECTIVE ORDER
                                       Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 10 of 15 Page ID #:727



                                                                1   transcripts that contain confidential matter shall be prominently marked
                                                                2   “CONFIDENTIAL” on the cover thereof and, if and when filed with the Clerk,
                                                                3   shall be filed under seal as provided by this Stipulated Protective Order. Pages of
                                                                4   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                5   Material must be separately bound by the court reporter and may not be disclosed
                                                                6   to anyone except as permitted under this Stipulated Protective Order.
                                                                7             (g) the author or recipient of a document containing the information or a
                                                                8   custodian or other person who otherwise possessed or knew the information.
                                                                9             (h) during any pre-trial motion, trial and appellate proceedings taken
                                                               10   and/or held in this action, for which disclosure is reasonably necessary.
                                                               11   “CONFIDENTIAL” material, pages of transcribed testimony or exhibits to
BARTON, KLUGMAN & OETTING LLP




                                                               12   depositions that reveal “CONFIDENTIAL” material must be separately submitted
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    for filing under seal, and may not be disclosed to anyone except as permitted
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   under this Stipulated Protective Order.
                                                               15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                               16         IN OTHER LITIGATION
                                                               17         If a Party is served with a subpoena or a court order issued in other
                                                               18   litigation that compels disclosure of any information or items designated in this
                                                               19   action as “CONFIDENTIAL,” that Party must:
                                                               20             (a) promptly notify in writing the Designating Party. Such notification
                                                               21   shall include a copy of the subpoena or court order;
                                                               22             (b) promptly notify in writing the party who caused the subpoena or
                                                               23   order to issue in the other litigation that some or all of the material covered by the
                                                               24   subpoena or order is subject to this Protective Order. Such notification shall
                                                               25   include a copy of this Stipulated Protective Order; and
                                                               26             (c) cooperate with respect to all reasonable procedures sought to be
                                                               27   pursued by the Designating Party whose Protected Material may be affected.
                                                               28

                                                                                                             10
                                                                                                      PROTECTIVE ORDER
                                       Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 11 of 15 Page ID #:728



                                                                1         If the Designating Party timely seeks a protective order, the Party served
                                                                2   with the subpoena or court order shall not produce any information designated as
                                                                3   “CONFIDENTIAL” before a determination by the court from which the subpoena
                                                                4   or order issued, unless the Party has obtained the Designating Party’s permission.
                                                                5   The Designating Party shall bear the burden and expense of seeking protection in
                                                                6   that court of its confidential material – and nothing in these provisions should be
                                                                7   construed as authorizing or encouraging a Receiving Party in this action to
                                                                8   disobey a lawful directive from another court.
                                                                9   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                               10         PRODUCED IN THIS LITIGATION
                                                               11             (a) The terms of this Order are applicable to information produced by a
BARTON, KLUGMAN & OETTING LLP




                                                               12   Non-Party in this action and designated as “CONFIDENTIAL.” Such
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                               13 information produced by Non-Parties in connection with this litigation is protected
                                TELEPHONE (213) 621-4000




                                                               14 by the remedies and relief provided by this Order. Nothing in these provisions

                                                               15 should be construed as prohibiting a Non-Party from seeking additional

                                                               16 protections.

                                                               17             (b) In the event that a Party is required, by a valid discovery request, to
                                                               18   produce a Non-Party’s confidential information in its possession, and the Party is
                                                               19   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                               20   confidential information, then the Party shall:
                                                               21                (1) promptly notify in writing the Requesting Party and the Non-
                                                               22   Party that some or all of the information requested is subject to a confidentiality
                                                               23   agreement with a Non-Party;
                                                               24                 (2) promptly provide the Non-Party with a copy of the Stipulated
                                                               25   Protective Order in this litigation, the relevant discovery request(s), and a
                                                               26   reasonably specific description of the information requested; and
                                                               27                (3) make the information requested available for inspection by the
                                                               28   Non-Party.
                                                                                                             11
                                                                                                      PROTECTIVE ORDER
                                       Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 12 of 15 Page ID #:729



                                                                1             (c) If the Non-Party fails to object or seek a protective order from this
                                                                2 court within 14 days of receiving the notice and accompanying information, the

                                                                3 Receiving Party may produce the Non-Party’s confidential information responsive

                                                                4 to the discovery request. If the Non-Party timely seeks a protective order, the

                                                                5   Receiving Party shall not produce any information in its possession or control that
                                                                6   is subject to the confidentiality agreement with the Non-Party before a
                                                                7   determination by the court. Absent a court order to the contrary, the Non-Party
                                                                8   shall bear the burden and expense of seeking protection in this court of its
                                                                9   Protected Material.
                                                               10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                               11         If a Receiving Party learns that, by inadvertence or otherwise, it has
BARTON, KLUGMAN & OETTING LLP




                                                               12   disclosed Protected Material to any person or in any circumstance not authorized
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    under this Stipulated Protective Order, the Receiving Party must immediately: (a)
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   notify in writing the Designating Party of the unauthorized disclosures; (b) use its
                                                               15   best efforts to retrieve all unauthorized copies of the Protected Material; (c)
                                                               16   inform the person or persons to whom unauthorized disclosures were made of all
                                                               17   the terms of this Order; and (d) request such person or persons to execute the
                                                               18 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

                                                               19 A.

                                                               20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                               21         PROTECTED          MATERIAL
                                                               22         When a Producing Party gives notice to Receiving Parties that certain
                                                               23   inadvertently produced material is subject to a claim of privilege or other
                                                               24   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                               25   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                               26   whatever procedure may be established in an e-discovery order that provides for
                                                               27   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                               28   502(d) and (e), insofar as the parties reach an agreement on the effect of
                                                                                                             12
                                                                                                      PROTECTIVE ORDER
                                       Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 13 of 15 Page ID #:730



                                                                1   disclosure of a communication or information covered by the attorney-client
                                                                2   privilege or work product protection, the parties may incorporate their agreement
                                                                3   in the stipulated protective order submitted to the court.
                                                                4   12.   MISCELLANEOUS
                                                                5         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                                                6   any person to seek its modification by the court in the future.
                                                                7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                8   Protective Order no Party waives any right it otherwise would have to object to
                                                                9   disclosing or producing any information or item on any ground not addressed in this
                                                               10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                               11   ground to use in evidence of any of the material covered by this Protective Order.
BARTON, KLUGMAN & OETTING LLP




                                                               12         12.3 Filing Protected Material. Without written permission from the
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    Designating Party or a court order secured after appropriate notice to all interested
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   persons, a Party may not file in the public record in this action any Protected
                                                               15   Material. A Party that seeks to file under seal any Protected Material must
                                                               16   comply with Civil Local Rule 79-5. Protected Material may only be filed under
                                                               17   seal pursuant to a court order authorizing the sealing of the specific Protected
                                                               18   Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue
                                                               19   only upon a request establishing that the Protected Material at issue is privileged,
                                                               20   protectable as a trade secret, or otherwise entitled to protection under the law. If
                                                               21   a Receiving Party's request to file Protected Material under seal pursuant to Civil
                                                               22   Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
                                                               23   information in the public record pursuant to Civil Local Rule 79-5(e) unless
                                                               24   otherwise instructed by the court.
                                                               25   13.   FINAL DISPOSITION
                                                               26         Within 60 days after the final disposition of this action, as defined in
                                                               27   paragraph 4, each Receiving Party must return all Protected Material to the
                                                               28   Producing Party or destroy such material. As used in this subdivision, “all
                                                                                                             13
                                                                                                      PROTECTIVE ORDER
                                       Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 14 of 15 Page ID #:731



                                                                1   Protected Material” includes all copies, abstracts, compilations, summaries, and
                                                                2   any other format reproducing or capturing any of the Protected Material.
                                                                3         Whether the Protected Material is returned or destroyed, the Receiving
                                                                4   Party must submit a written certification to the Producing Party (and, if not the
                                                                5   same person or entity, to the Designating Party) by the 60 day deadline that: (1)
                                                                6   identifies (by category, where appropriate) all the Protected Material that was
                                                                7   returned or destroyed; and (2) affirms that the Receiving Party has not retained
                                                                8   any copies, abstracts, compilations, summaries or any other format reproducing or
                                                                9   capturing any of the Protected Material.
                                                               10         Notwithstanding this provision, Counsel are entitled to retain an archival
                                                               11   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
BARTON, KLUGMAN & OETTING LLP




                                                               12   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200




                                                                    attorney work product, and consultant and expert work product, even if such
                                TELEPHONE (213) 621-4000




                                                               13

                                                               14   materials contain Protected Material. Any such archival copies that contain or
                                                               15   constitute Protected Material remain subject to this Protective Order as set forth in
                                                               16   Section 4 (re: DURATION).
                                                               17         IT IS SO ORDERED.
                                                               18

                                                               19 DATED: September 21, 2020 _____________________________________
                                                                                              DOUGLAS F. McCORMICK
                                                               20                             United States Magistrate Judge
                                                               21
                                                                  The Court finds that a non-solicitation provision is not necessary. The proposed
                                                               22 language in paragraph 1.5 is unwarranted. The proposed language in paragraph

                                                               23 5.1 (“[m]ass, indiscriminate, or routinized . . . .”) is deleted as unnecessary.
                                                                  9/21/2020 DFM
                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                                                            14
                                                                                                     PROTECTIVE ORDER
                                       Case 8:20-cv-00207-SB-DFM Document 74 Filed 09/21/20 Page 15 of 15 Page ID #:732



                                                                1                                             EXHIBIT A
                                                                2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                3           I, _______________________ [print or type full name], of _________________
                                                                4 [print or type full address], declare under penalty of perjury that I have read in its

                                                                5 entirety and understand the Stipulated Protective Order that was issued by the United

                                                                6 States District Court for the Central District of California on [date] in the case of Balboa

                                                                7 Capital Corporation v. New Image Dental Laboratories with Related Counter- and

                                                                8 Third-Party Actions, bearing Case No. 8:20-cv-00207-JLS-DFM. I agree to comply

                                                                9 with and to be bound by all the terms of this Stipulated Protective Order and I

                                                               10 understand and acknowledge that failure to so comply could expose me to sanctions and

                                                               11 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
BARTON, KLUGMAN & OETTING LLP




                                                               12 manner any information or item that is subject to this Stipulated Protective Order to any
                          LOS ANGELES, CALIFORNIA 90071-3485
                          350 SOUTH GRAND AVENUE, SUITE 2200

                                TELEPHONE (213) 621-4000




                                                               13 person or entity except in strict compliance with the provisions of this Order.

                                                               14           I further agree to submit to the jurisdiction of the United States District Court for
                                                               15 the Central District of California for the purpose of enforcing the terms of this Stipulated

                                                               16 Protective Order, even if such enforcement proceedings occur after termination of this

                                                               17 action.

                                                               18 I hereby appoint __________________________ [print or type full name] of

                                                               19 _______________________________________ [print or type full address and telephone

                                                               20 number] as my California agent for service of process in connection with this action or any

                                                               21 proceedings related to enforcement of this Stipulated Protective Order.

                                                               22

                                                               23 Date: ______________________________________

                                                               24 City and State where sworn and signed: _________________________________

                                                               25

                                                               26 Printed name: _______________________________

                                                               27 Signature: __________________________________

                                                               28

                                                                                                                15
                                                                                                         PROTECTIVE ORDER
